Title: To Benjamin Franklin from the Officers of the Alliance, 31 May 1780
From: Officers of the “Alliance”
To: Franklin, Benjamin



Please your Excellency
L’Orient 31 May 1780
We had the honor of addressing your Excelly. the 12 of April, requesting that you would be so good as to take our case into consideration, that you would endeavour to have our wages and prize money faithfully paid us, and the Ship sent back to America, where we all desire to be, and from which we have been so long absent.
Your Excellency has not yet answer’d us, or at least no answer from you has come to our hands, which makes us impatient to trouble you again in order to know if possible what we are to Expect. The Ship is now and has been for some months past in this place useless and expensive to the States, and by no means proffitable to us. While we Lament her loss to our country for so long a time, we cannot but feel for our own Scituation and that of the people, many of whom have families at home pining in misery & want. We know that much is due to us if what we have taken be justly accounted for by the concern’d in fitting out the expedition on which we were last year, and we make no doubt but that we shall find in your Excellency a firm intention to see us contented.
Captain Landais has inform’d us that your Excellency had sent a memorial to the Court of Denmark, requiering payment for those vessells which went into Bergen, and which that court deliver’d up to our Enemies. The answer to that memorial we are perfectly ignorant of, but yet we hope that you will be so good as to let us know the result as soon as possible, that we may satisfy the clamours of the people and know how to regulate our private affairs: the Ships were valuable, and there was a report that they were paid for.
It is with regrett that we find Captain Landais deprived of his command, under him we engaged on board the Alliance and with him we wish to return to America.x Notwithstanding the reports that have gone forth respecting the Battle with the Serapis, in which our shame is connected with our Captain’s dishonor, we flatter ourselves that your Excellency entertains a higher opinion of our honor as officers and duty as men than to suppose that we would deliberately execute the orders of any man, when those orders tended to the distruction of our friends, when those orders contradicted the duties of humanity and the voice of reason founded on such duties.
Captain Landais gave particular orders about fighting, shewed the different Ships, which was the Bon homme Richard & which the Serapis, and we perfectly understood and executed his orders. If from the unhappy position of the two Ships, some of our Shott passed into the Bon homme Richard, it was not his nor our fault, it was inevitable in that Case, and let the blame lie where it is due.
Your Excellency will we hope pardon this address, we speak feelingly because we think our characters injured, but we trust the time will come when the officers of the Alliance will be able to vindicate their honor and clear their reputation in the eyes of the world. We have the honor of being with the greatest respect Your Excellency’s most obedient & most humble Servants
James Warren 1st. Lt. MarinesThomas Elwood 2d. Lt. MarinesArthur Robertson Midshipn.Chipn. Bangs StewardIsaac Carr Sail MakerJames Degge 1st. Lieut.John Buckley 2d Lieut.James Lynd 3d Lieut.John Larchar Junr: Mn.Benjamin Pierce Gunr.James Bragg Carpent.Thos. Hinsdale Mr. MateN Blodget PurserJohn Darling Boatswain



I sign to the foregoing all but respecting Captain Landais & fighting the Ships on the 23. Sep. 1779
A: Windship Surgeon quarter’d below.


I sign to all but what respects the fighting last cruise being absent
John Sawris Midshipn.


I sign to all but the clause marked x & to that also provided Capt. Jones does not go in the alliance
M Parke Capt. Marines

  His Exy. Dr. Franklin
 
Addressed: To / His Excellency Dr. B. Franklin / Minister plenipo. to the United States/ at / Passy/ near Paris
Endorsed: 24 / Officers of the Alliance May 31. 1780
